

	

		II

		109th CONGRESS

		1st Session

		S. 1105

		IN THE SENATE OF THE UNITED STATES

		

			May 23, 2005

			Mr. Dodd (for himself,

			 Mr. Cochran, Mr. Levin, Mr.

			 Kennedy, and Mr. Akaka)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend title VI of the Higher Education

		  Act of 1965 regarding international and foreign language

		  studies.

	

	

		1.Short titleThis Act may be cited as the

			 International and Foreign Language

			 Studies Act of 2005.

		2.FindingsCongress makes the following

			 findings:

			(1)In recent years, foreign language needs

			 have significantly increased throughout the Federal Government due to the

			 presence of a wider range of security threats, the emergence of new nation

			 states, and the globalization of the United States economy.

			(2)Likewise, American businesses increasingly

			 need internationally and multiculturally experienced employees to compete in

			 the global economy and to manage a culturally diverse workforce.

			(3)In 2005, the Federal Government requires

			 34,000 employees with foreign language skills across more than 70 Federal

			 agencies.

			(4)Federal agency officials have stated that,

			 over the years, translator and interpreter shortfalls have adversely affected

			 agency operations and hindered United States military, law enforcement,

			 intelligence, counterterrorism, and diplomatic efforts.

			(5)In a 2002 General Accounting Office report,

			 the United States Army reported that it was experiencing serious shortfalls of

			 translators and interpreters in 5 of its 6 critical languages: Arabic, Korean,

			 Mandarin Chinese, Persian-Farsi, and Russian.

			(6)The number of Foreign Language and Area

			 Studies Fellowships awarded in 2003 was 30 percent less than the number awarded

			 at its high point in 1967.

			(7)In the 2000–2001 school year, the number of

			 foreign language degrees conferred was 1 percent of the total number of

			 undergraduate degrees conferred, less than .05 percent of the total number of

			 masters degrees conferred, and 1 percent of the total number of doctoral

			 degrees conferred.

			(8)In the 2004 National Survey of Student

			 Engagement, almost 1/3 of undergraduates reported taking

			 foreign language coursework, while only 11 percent reported having studied

			 abroad.

			(9)According to the American Council on

			 Education, in recent studies, 1/2 of all students surveyed

			 had taken not less than 1 international course during the 2000–2001 school

			 year, but foreign language enrollment remained static.

			(10)In 2002, 79 percent of Americans agreed

			 that students should have a study-abroad experience sometime during

			 college.

			(11)More than 40 percent of Americans said they

			 were more likely to favor an increase in State-level funding for foreign

			 language education at their local college or university after September 11,

			 2001.

			3.ReferencesExcept as otherwise expressly provided,

			 wherever in this Act an amendment or repeal is expressed in terms of an

			 amendment to, or repeal of, a section or other provision, the reference shall

			 be considered to be made to a section or other provision of the

			 Higher Education Act of 1965 (20

			 U.S.C. 1001 et seq.).

		IInternational and foreign language

			 studies

			101.FindingsSection 601 (20 U.S.C. 1121) is

			 amended—

				(1)in subsection (a)(3), by striking

			 post-Cold War; and

				(2)in subsection (b)(1)(D), by inserting

			 , including through linkages with overseas institutions before

			 the semicolon.

				102.Graduate and

			 undergraduate language and area centers and programsSection 602 (20 U.S.C. 1122) is

			 amended—

				(1)in subsection (a)—

					(A)in paragraph (2)—

						(i)in subparagraph (G), by striking

			 and after the semicolon;

						(ii)in subparagraph (H), by striking the period

			 and inserting ; and; and

						(iii)by adding at the end the following:

							

								(I)support for instructors of the less

				commonly taught languages.

								;

				and

						(B)in paragraph (4)—

						(i)by redesignating subparagraphs (C) through

			 (E) as subparagraphs (D) through (F), respectively;

						(ii)by inserting after subparagraph (B) the

			 following:

							

								(C)Programs of linkage or outreach between or

				among—

									(i)foreign language, area studies, or other

				international fields; and

									(ii)State educational agencies or local

				educational agencies.

									;

				and

						(iii)in subparagraph (F) (as redesignated by

			 clause (i)), by striking and (D) and inserting (D), and

			 (E);

						(2)in subsection (b)—

					(A)in the subsection heading, by inserting

			 and

			 Undergraduate after Graduate; and

					(B)by striking paragraph (2) and inserting the

			 following:

						

							(2)Eligible

				studentA student receiving a

				stipend described in paragraph (1) shall be engaged—

								(A)in an instructional program with stated

				performance goals for functional foreign language use or in a program

				developing such performance goals, in combination with area studies,

				international studies, or the international aspects of a professional studies

				program; and

								(B)(i)in the case of an undergraduate student, in

				the intermediate or advanced study of a less commonly taught language;

				or

									(ii)in the case of a graduate student, in

				graduate study in connection with a program described in subparagraph (A),

				including predissertation level study, preparation for dissertation research,

				dissertation research abroad, or dissertation

				writing.

									;

				and

					(3)by striking subsection (d) and inserting

			 the following:

					

						(d)Allowances

							(1)Graduate level

				recipientsA stipend awarded

				to a graduate level recipient may include allowances for dependents and for

				travel for research and study in the United States and abroad.

							(2)Undergraduate

				level recipientsA stipend

				awarded to an undergraduate level recipient may include an allowance for

				educational programs in the United States or abroad that—

								(A)are closely linked to the overall goals of

				the recipient’s course of study; and

								(B)have the purpose of promoting foreign

				language fluency and cultural

				knowledge.

								.

				103.Use of funds in

			 undergraduate international studies and foreign language programsSection 604 (20 U.S.C. 1124) is

			 amended—

				(1)in subsection (a)—

					(A)in paragraph (2)—

						(i)by redesignating subparagraphs (I) through

			 (M) as subparagraphs (J) through (N), respectively; and

						(ii)by inserting after subparagraph (H) the

			 following:

							

								(I)providing subgrants to undergraduate

				students for educational programs abroad that—

									(i)are closely linked to the overall goals of

				the program for which the grant is awarded; and

									(ii)have the purpose of promoting foreign

				language fluency and cultural

				knowledge;

									;

				and

						(B)by adding at the end the following:

						

							(9)Limitation on

				undergraduate grantsAn

				institution of higher education, a combination of such institutions, or a

				partnership awarded a grant under this section shall use not more than 10

				percent of the grant funds for the use described in paragraph

				(2)(I).

							;

				and

					(2)by striking subsection (c).

				104.Authorized

			 activitiesSection 605(a) (20

			 U.S.C. 1125(a)) is amended—

				(1)in paragraph (8), by striking

			 and after the semicolon;

				(2)in paragraph (9), by striking the period

			 and inserting ; and; and

				(3)by adding at the end the following:

					

						(10)the systematic collection, analysis, and

				dissemination of data that contribute to achieving the purposes of this

				part.

						.

				105.Technological

			 innovation and cooperation for foreign information accessSection 606 (20 U.S.C. 1126) is

			 amended—

				(1)by striking subsection (a) and inserting

			 the following:

					

						(a)AuthorityThe Secretary is authorized to make grants

				to eligible entities for the purpose of developing innovative techniques or

				programs using electronic technologies to collect, organize, preserve, and

				widely disseminate information from foreign sources on world regions and

				countries other than the United States that address our Nation’s teaching and

				research needs in international education and foreign

				languages.

						;

				(2)in subsection (b)—

					(A)in paragraph (1), by striking to

			 facilitate access to or and by inserting to acquire, facilitate

			 access to, or;

					(B)in paragraph (3), by inserting and

			 standards after means;

					(C)in paragraph (6), by striking

			 and;

					(D)in paragraph (7), by striking the period

			 and inserting a semicolon; and

					(E)by adding at the end the following:

						

							(8)to establish linkages, between the eligible

				entities and libraries, organizations, and institutions of higher education

				overseas, to facilitate carrying out the purpose described in subsection (a);

				or

							(9)to carry out other activities that the

				Secretary determines are consistent with the purpose of the grants under this

				section.

							;

				

					(3)in subsection (c), by striking

			 institution or consortium and inserting eligible

			 entity; and

				(4)by adding at the end the following:

					

						(e)Definition of

				eligible entityIn this

				section, the term eligible entity means—

							(1)an institution of higher education;

							(2)a public or nonprofit private

				library;

							(3)a consortium of such institutions or

				libraries; or

							(4)a partnership between—

								(A)such an institution or library; and

								(B)a nonprofit educational

				organization.

								.

				106.Authorization of

			 appropriationsSection 610 (20

			 U.S.C. 1128b) is amended by striking $80,000,000 for fiscal year

			 1999 and inserting $120,000,000 for fiscal year

			 2006.

			IIBusiness and international education

			 programs

			201.Authorization of

			 appropriationsSection 614 (20

			 U.S.C. 1130b) is amended—

				(1)in subsection (a)—

					(A)by striking $11,000,000 and

			 inserting $20,000,000; and

					(B)by striking 1999 and

			 inserting 2006; and

					(2)in subsection (b)—

					(A)by striking $7,000,000 and

			 inserting $10,000,000; and

					(B)by striking 1999 and

			 inserting 2006.

					IIIInstitute for international public

			 policy

			301.Waiver of match

			 requirement for professional development programSection 621(e) (20 U.S.C. 1131(e)) is

			 amended—

				(1)by striking Match required.—The

			 eligible and inserting

					

						Matching

			 funds.—(1)In

				generalSubject to paragraph

				(2), the eligible

						;

				and

				(2)by adding at the end the following:

					

						(2)WaiverThe Secretary may waive the requirement of

				paragraph (1) for an eligible recipient if the Secretary determines such waiver

				is

				appropriate.

						.

				302.Institutional

			 developmentSection 622(a) (20

			 U.S.C. 1131–1(a)) is amended by striking international affairs

			 programs. and inserting international affairs, international

			 business, and foreign language study programs at such colleges, universities,

			 and institutions, respectively, through increased collaboration with

			 institutions of higher education that receive funding under this

			 title..

			303.Advanced degree in

			 international relationsSection 624 (20 U.S.C. 1131b) is

			 amended—

				(1)in the section heading, by striking

			 masters and inserting

			 advanced;

				(2)in the first sentence, by inserting

			 , and in exceptional circumstances, a doctoral degree, after

			 masters degree; and

				(3)in the second sentence, by striking

			 masters degree and inserting advanced

			 degree.

				304.Financial

			 assistance

				(a)Financial

			 assistancePart C of title VI

			 (20 U.S.C. 1131 et seq.) is amended—

					(1)by redesignating sections 626, 627, and 628

			 as sections 627, 628, and 629, respectively; and

					(2)by inserting after section 625 the

			 following new section:

						

							626.Financial

				assistance

								(a)AuthorityThe Institute may provide financial

				assistance, in the form of summer stipends described in subsection (b) and

				Ralph Bunche scholarship assistance described in subsection (c), to needy

				students to facilitate the participation of the students in the Institute

				programs under this part.

								(b)Summer

				stipends

									(1)RequirementsA student receiving a summer stipend under

				this section shall use such stipend to defray the student's cost of

				participation in a summer institute program funded under this part, including

				the costs of travel, living, and educational expenses necessary to the

				student’s participation in such program.

									(2)AmountA summer stipend awarded to a student under

				this section shall be not more than $3,000 per summer.

									(c)Ralph Bunche

				Scholarship

									(1)RequirementsA student receiving a Ralph Bunche

				scholarship under this section—

										(A)shall be a full-time student at an

				institution of higher education who is accepted into a program funded under

				this part; and

										(B)shall use such scholarship to pay costs

				related to the cost of attendance, as defined in section 472, at the

				institution of higher education at which the student is enrolled.

										(2)Amount and

				durationA Ralph Bunche

				scholarship awarded to a student under this section shall not exceed $5,000 per

				academic

				year.

									.

					(b)Technical

			 amendmentSection 628 (as

			 redesignated by subsection (a)(1)) is amended by striking section

			 626 and inserting section 627.

				305.Biennial

			 reportPart C of title VI (20

			 U.S.C. 1131 et seq.) is further amended—

				(1)in section 627 (as redesignated by section

			 304(a)(1))—

					(A)by striking annually;

			 and

					(B)by inserting in 2006, and biennially

			 thereafter after a report; and

					(2)in section 628 (as redesignated by section

			 304(1)), by striking annual.

				306.Authorization of

			 appropriationsSection 629 (as

			 redesignated by section 304(a)(1)) (20 U.S.C. 1131f) is amended by striking

			 1999 and inserting 2006.

			IVGeneral provisions

			401.Evaluation,

			 outreach, and information disseminationPart D of title VI (20 U.S.C. 1132) is

			 amended by adding at the end the following:

				

					632.Evaluation,

				outreach, and information disseminationThe Secretary may use not more than 1

				percent of the funds made available for this title to carry out program

				evaluation, national outreach, and information dissemination activities

				relating to the programs authorized under this

				title.

					.

			

